United States Court of Appeals
For the First Circuit

No. 98-1744

FHS PROPERTIES LIMITED PARTNERSHIP, ETC.,

  Plaintiff-Appelllee,

           v.

 BC ASSOCIATES, ET AL.,

Defendants, Appellants.

     ERRATA SHEET

The opinion of this Court issued on April 29, 1999 is
amended as follows:

The penultimate sentence of page 17 of the opinion shall be
changed to state: "For the foregoing reasons, we affirm the
decision of the district court in part, reverse in part, and
remand to the district court for proceedings consistent with this
opinion."